DISMISS; and Opinion Filed August 12, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00592-CV

                            JANATA MONTGOMERY, Appellant
                                        V.
                            DEVIN EUGENE TAYLOR, Appellee

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-18-00132

                              MEMORANDUM OPINION
                         Before Justices Schenck, Osborne, and Reichek
                                  Opinion by Justice Schenck
       By letter dated June 3, 2019, the Court questioned its jurisdiction over this appeal as it

appears the notice of appeal is untimely. We instructed appellant to file a letter brief addressing

our concern.

       When a timely post-judgment motion extending the appellate timetable is filed, a notice

of appeal is due ninety days after the date the judgment is signed. See TEX. R. APP. P. 26.1(a).

Without a timely filed notice of appeal, this Court lacks jurisdiction. See id. 25.1(b).

        The trial court signed the judgment on January 23, 2019. Appellant filed a timely

motion for new trial on February 20, 2019. Accordingly, the notice of appeal was due on April

23, 2019, ninety days after the date the judgment was signed. See id. 26.1(a). Appellant filed a

notice of appeal on May 21, 2019, twenty-eight days past the deadline. In her letter brief,
appellant asks this Court to consider this appeal as a restricted appeal because she filed her notice

of appeal within six months of the date of judgment. See TEX. R. APP. P. 26.1(c). However, a

restricted appeal is not available to appellant because she filed a timely motion for new trial. See

id. 30.

          Because appellant failed to file a timely notice of appeal, we dismiss this appeal and

pending motion seeking an order holding the court reporter in contempt of court for want of

jurisdiction. See id. 42.3(a).




                                                      /David J. Schenck/
                                                      DAVID J. SCHENCK
                                                      JUSTICE


190592F.P05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JANATA MONTGOMERY, Appellant                       On Appeal from the 303rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-19-00592-CV        V.                       Trial Court Cause No. DF-18-00132.
                                                   Opinion delivered by Justice Schenck.
DEVIN EUGENE TAYLOR, Appellee                      Justices Osborne and Reichek participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

Judgment entered this 12th day of August, 2019.



       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




                                             –3–